IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 01-10183
                        Conference Calendar



JUAN ANTONIO SANCHEZ,

                                    Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL
JUSTICE-MONTFORD UNIT; JOHN DOE,
Doctor; LUJAN, Nurse,

                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CV-113-C
                       - - - - - - - - - -
                          June 18, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Antonio Sanchez, Texas prisoner #662378, appeals the

magistrate judge’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint alleging deliberate indifference to his serious medical

needs.

     Sanchez’s motion for production of documents is DENIED.

     Sanchez’s own rendition of the facts indicates that whatever

deficiencies there may have been in his treatment, if any,

certainly do not rise to the level of establishing deliberate


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10183
                                -2-

indifference on the part of the defendants.    Accordingly, the

district court did not abuse its discretion in dismissing his

complaint as frivolous.   See Norton v. Dimazana, 122 F.3d 286,

291 (5th Cir. 1997).

     Sanchez’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR.

R. 42.2.   The magistrate judge’s dismissal of the present case

and our dismissal of this appeal count as two strikes against

Sanchez for purposes of 28 U.S.C. § 1915(g).   We caution Sanchez

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.